Name: Commission Decision of 23 December 1986 amending Decision 86/189/EEC concerning the establishments in the United States of America for which Member States may authorize the importation of fresh meat
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  trade;  America;  health
 Date Published: 1987-02-17

 Avis juridique important|31987D011387/113/EEC: Commission Decision of 23 December 1986 amending Decision 86/189/EEC concerning the establishments in the United States of America for which Member States may authorize the importation of fresh meat Official Journal L 048 , 17/02/1987 P. 0033 - 0033*****COMMISSION DECISION of 23 December 1986 amending Decision 86/189/EEC concerning the establishments in the United States of America for which Member States may authorize the importation of fresh meat (87/113/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 86/469/EEC (2), and in particular Article 4 (1) thereof, Whereas establishments in third countries cannot be authorized to export fresh meat to the Community unless they satisfy the general and special conditions laid down in Directive 72/462/EEC; Whereas the United States of America have forwarded, in accordance with Article 4 (3) of Directive 72/462/EEC, a list of establishments authorized to export to the Community; Whereas following Community on-the-spot visits and by Commission Decision 86/189/EEC (3), the Member States were authorized to continue to import fresh meat from certain American establishments until 31 December 1986; Whereas this transitional period was intended to enable these establishments to be re-examined on the basis of additional information regarding their hygiene standards and their ability to adapt quickly to the Community rules; Whereas this re-examination has been carried out; Whereas, however, the Council has since amended the standards applicable which amendments are to enter into force on 30 April 1987; Whereas, therefore, the current transitional arrangements should be extended to a date corresponding to that of the entry into force of the amended Community rules; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The date of '31 December 1986' in Article 1 of Decision 86/189/EEC is hereby replaced by '29 April 1987'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 275, 26. 9. 1986, p. 36. (3) OJ No L 140, 27. 5. 1986, p. 30.